

AMENDMENT TO CREDIT AGREEMENT


This AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as of
August 24, 2012, by and among Ciena Corporation, a Delaware corporation (the
“Company”), Ciena Communications, Inc., a Delaware corporation (together with
the Company, collectively, the “U.S. Borrowers”), Ciena Canada, Inc., a
corporation incorporated under the laws of Canada (the “Canadian Borrower”, and,
together with the U.S. Borrowers, collectively, the “Borrowers”), Deutsche Bank
AG New York Branch, as administrative agent (in such capacity, the
“Administrative Agent”). Capitalized terms used but not otherwise defined herein
shall have the respective meanings ascribed to such terms in the Credit
Agreement (as defined below).


RECITALS
WHEREAS, the Borrowers, the other borrowers from time to time party thereto, the
lenders from time to time party thereto (the “Lenders”), Deutsche Bank AG New
York Branch, as administrative agent and as collateral agent, and the other
agents party thereto are parties to that certain ABL Credit Agreement, dated as
of August 13, 2012 (the “Credit Agreement”), pursuant to which, among other
things, the Lenders have agreed, subject to the terms and conditions set forth
therein, to make certain loans and other financial accommodations to the
Borrowers; and
WHEREAS, the Administrative Agent and the Company have jointly identified an
error of a technical nature in the Credit Agreement;
WHEREAS, the Company and the other Credit Parties have requested that the
Administrative Agent consent to a technical amendment of the Credit Agreement
pursuant to Section 13.12(d)(y) thereof, and the Administrative Agent is willing
to so consent;
NOW, THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
SECTION 1. Amendments to Credit Agreement.
Effective as of the Amendment Effective Date (as defined below), the text of
Section 9.01(h)(B) of the Credit Agreement is hereby amended by deleting each
instance of the text “Business Day” replacing it in each such instance with the
text “day”.
SECTION 2.    Reference To and Effect Upon the Credit Agreement.
(a)     From and after the Amendment Effective Date, (i) the term “Agreement” in
the Credit Agreement, and all references to the Credit Agreement in any other
Credit Document, shall mean the Credit Agreement as modified hereby, and (ii)
this Amendment shall constitute a “Credit Document” for all purposes of the
Credit Agreement and the other Credit Documents.
(b)     This Amendment is limited as specified and shall not constitute a
modification, acceptance or waiver of any other provision of the Credit
Agreement or any other Credit Document.
SECTION 3.    Counterparts, Etc. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed an original, but
all such counterparts






--------------------------------------------------------------------------------


shall constitute one and the same instrument, and all signatures need not appear
on any one counterpart. Any party hereto may execute and deliver a counterpart
of this Amendment by delivering by facsimile or other electronic transmission a
signature page of this Amendment signed by such party, and any such facsimile or
other electronic signature shall be treated in all respects as having the same
effect as an original signature. Section headings in this Amendment are included
herein for convenience of reference only and shall not constitute part of this
Amendment for any other purpose.
SECTION 4.    Governing Law. This Amendment and the rights and obligations of
the parties under this Amendment shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.


SECTION 5.    Effectiveness.     In accordance with Section 13.12(d)(y) of the
Credit Agreement, this Amendment shall become effective at the time (the
“Amendment Effective Date”) when the Administrative Agent shall have received
duly executed signature pages for this Amendment signed by each Credit Party and
by the Administrative Agent; provided that this Amendment is not objected to in
writing by the Required Lenders within five Business Days following receipt of
notice thereof. The Administrative Agent shall provide prompt written notice of
the occurrence of the Amendment Effective Date to the Lenders.
[Signature Pages to follow]




--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Amendment has been duly executed by the parties hereto
as of the date first written above.
    
CREDIT PARTIES:
CIENA CORPORATION
 


By: /s/ Elizabeth Dolce  
      Name: Elizabeth Dolce
Title: Vice President and Treasurer
 
 
 
CIENA COMMUNICATIONS, INC.
 


By: /s/ Elizabeth Dolce  
      Name: Elizabeth Dolce
Title: Vice President and Treasurer
 
 
 
CIENA CANADA, INC.
 


By: /s/ Elizabeth Dolce  
      Name: Elizabeth Dolce
Title: Vice President and Treasurer

 



Signature Page - Amendment to Ciena Credit Agreement



--------------------------------------------------------------------------------


DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent
By: /s/ Courtney E. Meehan
Name: Courtney E. Meehan
Title: Vice President

By: /s/ Michael Getz
Name: Michael Getz
Title: Vice President

Signature Page - Amendment to Ciena Credit Agreement